Affirmed as Modified; Opinion Filed March 26, 2014.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00402-CR

                              GEORGIA LEE JONES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-71128-M

                               MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                    Opinion by Justice Lang

Georgia Lee Jones waived a jury and pleaded guilty to reckless injury to a child causing serious

bodily injury. See TEX. PENAL CODE ANN. § 22.04(a)(1) (West Supp. 2013). The trial court

assessed punishment at sixteen years’ imprisonment and a $10,000 fine.            The trial court’s

judgment also includes an order that appellant pay $215 in court costs. In a two issues, appellant

contends there is insufficient evidence in the record to support the trial court’s order that she pay

$215 in court costs and the judgment should be modified to show there was no plea bargain. We

modify the trial court’s judgment and affirm as modified.
       In her first issue, appellant contends the evidence is insufficient to support the trial

court’s order that she pay $215 in court costs because the clerk’s record does not contain a bill of

costs. The record before us contains the bill of costs. Further, appellant’s complaints have been

addressed and rejected. See Johnson v. State, No. PD-0193-13, 2014 WL 714736, at *4–8 (Tex.

Crim. App. Feb. 26, 2014); Coronel v. State, 416 S.W.3d 550, 555–56 (Tex. App.––Dallas, pet.

ref’d). We decide against appellant on his first issue.

       In her second issue, appellant asks us to modify the judgment to show there was no plea

agreement as to punishment in this case. The record shows appellant entered an open guilty plea

to the charge in the indictment. The trial court’s judgment, however, stated terms of a plea

bargain. We decide in appellant’s favor on the second issue.

       We modify the trial court’s judgment to show appellant entered an open plea. See TEX.

R. APP. P. 43.2(b) Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v.

State, 813 S.W.2d 526, 529–30 (Tex. App.––Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                       / Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130402F.U05




                                                 -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


GEORGIA LEE JONES, Appellant                       Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00402-CR        V.                       F09-71128-M).
                                                   Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                       Moseley and Francis participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered March 26, 2014.




                                                          / Douglas S. Lang/
                                                          DOUGLAS S. LANG
                                                          JUSTICE




                                             -3-